Case 1:20-cv-01805-CMA-KLM Document 61 Filed 09/07/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-01805-CMA-KLM

  TIMOTHY W. KREBS,

         Plaintiff,

  v.

  DEPUTY JUSTIN WILLIAMSON, LO1022, and
  DEPUTY ZACK ANDERSON, #L17048

         Defendants.


                       ORDER ADOPTING RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the August 12, 2021 Recommendation of

  United States Magistrate Judge (Doc. # 60), wherein United States Magistrate Judge

  Kristen L. Mix recommends that this Court grant Defendants’ Motion to Dismiss (Doc. #

  34). 1 The Recommendation is incorporated herein by reference. See 28 U.S.C. §

  636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.



  1
    Judge Mix makes the following recommendations: (1) that the Court grant the Motion as to
  Plaintiff’s Eighth and Fourteenth Amendment claims because neither amendment is applicable
  to the facts and circumstances of this case; (2) that the Court grant Defendant Williamson
  qualified immunity on Plaintiff’s Fourth Amendment claim; and (3) that the Court dismiss
  Plaintiff’s Fourth Amendment claim against Defendant Anderson pursuant to the Heck doctrine.
  See (Doc. # 60 at 8–9, 10–15, 17–19) (citing Heck v. Humphrey, 512 U.S. 477 (1994)).
Case 1:20-cv-01805-CMA-KLM Document 61 Filed 09/07/21 USDC Colorado Page 2 of 3




  (Doc. # 60 at 20.) Despite this advisement, no objection to Magistrate Judge Mix’s

  Recommendation has been filed by any party.

         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Mix, in addition to

  applicable portions of the record and relevant legal authority, the Court is satisfied that

  the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

  Civ. P. 72(a). Accordingly, the Court ORDERS as follows:

        •   the Recommendation of United States Magistrate Judge (Doc. # 60) is

            AFFIRMED and ADOPTED as an Order of this Court;

        •   Defendants’ Motion to Dismiss (Doc. # 34) is GRANTED;

        •   Plaintiff’s Eighth and Fourteenth Amendment claims are hereby DISMISSED

            WITH PREJUDICE; 2


  2
    Amendment of the complaint with respect to these claims would be futile because neither the
  Eighth nor the Fourteenth Amendment is applicable to the facts and circumstances of this case,
  as explained by Judge Mix in the Recommendation. See (Doc. # 60 at 8–9); see also Estate of
  Booker v. Gomez, 745 F.3d 405, 419 (10th Cir. 2014) (“[W]e have held that the Fourth
  Amendment, not the Fourteenth, governs excessive force claims arising from the ‘treatment of
  [an] arrestee detained without a warrant’ and ‘prior to any probable cause hearing’”) (citation
  omitted)).

                                                 2
Case 1:20-cv-01805-CMA-KLM Document 61 Filed 09/07/21 USDC Colorado Page 3 of 3




       •   Plaintiff’s Fourth Amendment claims against Defendants Williamson and

           Anderson are hereby DISMISSED WITHOUT PREJUDICE. See, e.g.,

           Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001) (holding that when

           the plaintiff is proceeding pro se, dismissal with prejudice is appropriate only

           “where it is obvious that the plaintiff cannot prevail on the facts he has alleged

           and it would be futile to give him an opportunity to amend”); Graham v.

           Waters, 805 F. App'x 572, 579 (10th Cir. 2020) (dismissal under Heck doctrine

           is without prejudice); and

       •   Plaintiff shall have up to and including October 4, 2021, within which to file an

           Amended Complaint. Should Plaintiff fail to file an Amended Complaint, the

           Court will close this case at that time.



        DATED: September 7, 2021

                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                               3
